 


109 HR 197 IH: Military In-State Tuition Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 197 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Scott of Georgia introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to require a State to charge in-State tuition rates to active-duty members of the Armed Forces domiciled or stationed on active duty in that State and to the dependents of such members. 
 
 
1.Short titleThis Act may be cited as the Military In-State Tuition Act of 2005. 
2.In-state tuition rates for members of the Armed Forces on active duty and dependents 
(a)In general 
(1)Chapter 49 of title 10, United States Code, is amended by inserting after section 982 the following new section 
 
982a.In-State tuition rates 
(a)RequirementA member of the armed forces on active duty for a period of more than 30 days whose domicile or permanent duty station is in a State, and the dependents of such a member, may not be charged tuition for attendance at a public institution of higher education in that State at a rate that is greater than the rate charged for residents of that State. 
(b)ContinuationIf a member of the armed forces, or a dependent of a member, pays tuition at a public institution of higher education in a State at a rate determined by reason of subsection (a), the provisions of subsection (a) shall continue to apply to such member or dependent while continuously enrolled at that institution, notwithstanding a subsequent change in permanent duty station of the member to a location outside the State. 
(c)State definedIn this section, the term State has the meaning given that term in section 982 of this title.. 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 982 the following new item: 
 
 
982a. In-State tuition rates. 
(b)Effective DateSection 982a of title 10, United States Code, as added by subsection (a)(1), shall take effect with respect to tuition payments required to be paid for periods beginning on or after August 1, 2006. 
 
